859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.METROPOLITAN LIFE INSURANCE COMPANY, Plaintiff-Appellee,v.Bertha Mae PATEL, Defendant-Appellant,andSavita S. Patel, Mina Priti Pathel, Pransanti PadmajeyPathel, Minnie L. Bradsher, Pranav Patel,Tattvmasi Patel, Defendants.
No. 88-3024.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 16, 1988.Decided Sept. 15, 1988.

Bertha Mae Patel, appellant pro se.
Walter Samuel Weathers, Philip G. Kirk, Kirk, Gay & Kroeschell, for defendants.
Robert Louis Emanuel, Emanuel & Emanuel, for appellee.
Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges
PER CURIAM:


1
Bertha Mae Pathel seeks to appeal from a judgment of the district court, entered after a bench trial, awarding certain life insurance proceeds, plus court costs, to Savita S. Patel.  Pathel, who had been a party to the action, voluntarily dismissed herself from the suit before trial.


2
We dismiss the appeal because "no appeal lies from a judgment of voluntary nonsuit," Kelly v. Great Atlantic & Pacific Tea Co., 86 F.2d 296, 297 (4th Cir.1936), and because Pathel, proceeding pro se, does not have standing to bring an appeal on behalf of any other party.   Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981).


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and oral argument would not aid the decisional process.


4
DISMISSED.